Citation Nr: 0816977	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-16 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for absence of stomach 
muscles, including as secondary to the service-connected 
disability of peptic ulcer disease (PUD) status post vagotomy 
with deformed duodenal bulb.

2.  Entitlement to service connection for collapse of veins, 
including as secondary to the service-connected disability of 
peptic ulcer disease (PUD) status post vagotomy with deformed 
duodenal bulb.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 until May 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

On his June 2003 Substantive Appeal (Form VA-9) the veteran 
requested a hearing before a Member of the Board in 
connection with his claim.  In February 2008, the veteran was 
notified that his hearing was scheduled for April 4, 2008.  
The record reflects that in April 2008, the veteran cancelled 
his hearing.  There are no other hearing requests of record, 
so the Board deems his request for a hearing withdrawn. See 
38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  The veteran is not shown to have a currently diagnosed 
disability related to absence of stomach muscles.

2.  The veteran is not shown to have a currently diagnosed 
disability related to the collapse of the veins.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
absence of stomach muscles have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The criteria for a grant of service connection for 
collapse of the veins have not been met. 38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in April 2003, July 2003, September 
2004 and March 2006 that fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records in support of his claims.  Additionally, the veteran 
was afforded VA examinations in connection with his claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in July 2003 and August 2006 the veteran advised the RO 
that he had no additional evidence to submit.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

Absence of Stomach Muscles

The veteran seeks service connection for an absence of 
stomach muscles.  Specifically, in his application for 
benefits, the veteran contended that after his second hernia 
surgery, wire mesh was placed in his body to replace stomach 
muscles.  The veteran referenced medical records that noted a 
"deficit" of the abdominal wall.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

While the record reflects the veteran underwent a underwent a 
Billroth II gastrectomy in April 1996 and thus had part of 
the stomach removed there is no evidence he had any abdominal 
wall muscles removed or damaged in connection with that 
procedure.  Similarly, the record reflects the veteran 
underwent ventral hernia repairs in November 1996 and April 
1998; however, neither operative report reflected the removal 
or damage of abdominal wall muscles.

The veteran was afforded a VA examination in July 2007 to 
assess whether the veteran had a current disability.  The 
veteran explained that he had a ventral hernia that was 
treated with a septal repair in 1996 but the hernia recurred 
and was repaired again.  In 1998, the hernia was repaired 
with wire mesh.  The veteran indicated the repair had broken 
down and complained of pain and discomfort, particularly in 
getting up and down, and indicated he was no longer able to 
do lifting.  Clinical examination reflected no injury or 
wound related to the hernia and found no current hernia 
present.  

The veteran also described a history of bleeding ulcers 
during service and subsequent hospitalizations.  In 1996 he 
underwent a partial gastrectomy, bilateral vagotomy and 
Billroth II retrocoloic anastomosis.  He had a Schatzki's 
ring and required dilatation at 6 month intervals.  The last 
dilatation was a year and a half prior to the examination.  
There was no history of trauma, neoplasm, incapacitation or 
abdominal colic, nausea, vomiting or abdominal distention.  
There was burning pain several times a week relieved by food.  
There was belching, bloating, nausea, vomiting and diarrhea.  
There was no history of hematemesis or melena.  Clinical 
examination reflected no significant weight loss or 
malnutrition and no signs of anemia.  An x-ray of the stomach 
described a small radiopaque foreign body in the right lower 
quadrant abdomen.  There was no other abnormality.  The 
concluding diagnoses included patent bilateral veins, 
herniation at the site of stomach surgery-repaired with 
residual pain, hiatal hernia-stable, and peptic ulcer 
disease--stable.  



Significantly, the July 2007 examination did not conclude 
with any diagnoses or findings indicating any absence of 
stomach muscle or defect of the abdominal wall.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the veteran currently has or complains of 
pain and discomfort due to the mesh and to the extent that 
the August 2002 examination noted a 2-3 inch defect of the 
scar of the hernia repair none of these symptoms have been 
linked to any diagnosed disorder.  The July 2007 examination 
also noted a hiatal hernia, or a herniation of the abdominal 
organ though the esophageal hiatus of the diaphragm, service 
connection is also not warranted. See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (Holding that the Board has the 
fundamental authority to decide a claim in the alternative.).  
Specifically, there is no competent medical evidence of a 
nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  None of 
the medical evidence related the hiatal hernia to an event or 
incident during service or to the service-connected peptic 
ulcer disease. 

To the extent there was a weakness or deficit of the 
abdominal wall muscles resulting in incisional ventral 
herniation, the Board notes that the RO denied this claim in 
a September 2007 rating decision.  There is no indication the 
veteran has filed a Notice of Disagreement concerning this 
claim and as such the Board does not have jurisdiction over 
this mater.  The law mandates specific procedural stages in 
the VA claims adjudication process, including those which 
provide for review of a denial of a claim before the Board.  
Specifically, an appeal is initiated subsequent to the 
issuance of a rating decision, and only after the filing of a 
notice of disagreement within the time specified by law. See 
38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995) ((An appeal is initiated after the issuance of 
a rating pursuant to 38 U.S.C.A. § 7105; a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA)).

Therefore, the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Collapse of Veins

The veteran seeks service connection for collapse of the 
veins.  Specifically he indicated that his veins collapsed 
making laboratory tests complicated.  The veteran underwent a 
VA examination in July 2007 to assess whether or not there 
was a current disability.  The veteran explained that since 
his military tenure, doctors and a phlebotomist indicated his 
veins have collapsed making his lab draws quite challenging.  
He denied hospitalization or surgery for the condition.  He 
denied a history of vascular trauma or neoplasm.  There was 
no history of aneurysm, arteriosclerosis obliterans or 
thromboangiitis obliterans.  The veteran also denied a 
history of arteriovenous fistula and varicose veins or post-
phlebitic syndrome.  He denied erythromelalgia or 
angioneurotic edema or Raynaud's phenomenon.  He did not 
describe any symptoms related to the condition and indicated 
that exercise was not precluded.  A duplex scan of the 
arteries of the upper extremities was performed and concluded 
with no evidence of deep venous thrombosis in the internal 
jugular veins or the veins of either upper extremity.  The 
duplex scan noted a right cephalic vein became too small to 
follow into the upper arm; however, no thrombus was seen 
within the visualized portions of the cephalic vein.  The 
concluding diagnosis of the examination was patent bilateral 
veins in the upper extremities.  The examiner explained that 
based upon the claims file, private records, VA records and 
clinical examination there was no evidence to support upper 
vein incompetence with any connection with the veteran's 
military tenure.  In fact, the examiner indicated the upper 
extremity duplex scan was normal.

Therefore, to the extent that the veteran currently has or 
complains of the collapsed veins, it has not been linked to 
any diagnosed disorder.  In this respect, it is not a 
disorder for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Under these circumstances, for the Board to conclude that the 
veteran has collapsed veins that had its origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letters from the 
RO to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letters of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has a collapse of the veins that is 
related to service, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, service connection for collapse of the veins is 
not established in the absence of competent medical evidence 
of a current disorder and competent medical evidence 
demonstrating a relationship between a current disorder and 
service.




								[Continued on next 
page] 
ORDER

Service connection for the absence of stomach muscles is 
denied.

Service connection for collapse of the veins is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


